DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 27 September 2022. As directed by the amendment claims 1-7 have been amended, claims 9-10 have been added, and claim 8 has been cancelled. Thus, claims 1-7 and 9-10 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 11 “the lower portion of the patient’s renal pelvis” should read --a lower portion of the patient’s renal pelvis--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, such claim limitation(s) is/are: “means for drawing a vacuum in the lower portion of the patient’s renal pelvis to collapse the walls of the renal pelvis on the array of electrodes” in claim 1, a review of the specification and dependent claim 9 indicates that corresponding structure for the means for drawing a vacuum includes vacuum ports (see paragraph [0051]). 
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a member” in which the effector comprising an array of electrodes is configured to be advanced on in claim 1, a review of the specification and dependent claims 2-4 indicates that the corresponding structure for the member includes a urinary catheter or percutaneous access tool.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the walls of the renal pelvis", in line 12, renders the claim indefinite because it is unclear whether the limitation is referring to the interior wall of the renal pelvis recited in line 7 or the wall of the renal pelvis in which the nerves are being ablated recited in line 9 or different walls of the renal pelvis.
Claims 2-7 and 9-10 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenson (US 2012/0130368 A1) in view of Pikus (US 2012/0065554 A1).
Referring to claim 1: Jenson teaches a system (see figures 4 and 6-7) for inhibiting the function of renal nerves in a kidney of a patient suffering from hypertension (see paragraphs [0104]), said system comprising: a member (see figures 4 and 6-7, #104); an effector (see figures 4 and 6-7, #101) comprising an array of electrodes (see figures 4 and 6-7, #120) fully capable of being advanced on the member into an interior of the kidney or an upper region of an adjacent ureter (see paragraph [0104]; wherein the system is capable of performing ablation from within other vessels including urinary vasculature); wherein the array of electrodes is fully capable of being expanded within the kidney or the upper region of the adjacent ureter to engage an interior wall of a renal pelvis and to deliver radiofrequency energy from the array of electrodes through the interior wall of the renal pelvis to ablate nerves within the wall of the renal pelvis wherein blood pressure of the patient is reduced (see figures 4 and 6-7; paragraphs [0068]-[0070]; wherein the effector is expandable when advanced out of a guiding sheath to deliver ablative RF energy to renal nerves); and an external power supply including a source for delivering energy to the electrodes (see paragraph [0075]; wherein it is clear that the system includes an external power supply for independently energizing the electrodes from an energy source).
The limitation following the "configured to be" clause of the claim limitation "configured to be advanced on a member into an interior of the kidney or an upper region of an adjacent ureter” and “configured to be expanded within the kidney or the upper region of the adjacent ureter to engage an interior wall of a renal pelvis and to deliver radiofrequency energy from the array of electrodes through the interior wall of the renal pelvis to ablate nerves within the wall of the renal pelvis wherein blood pressure of the patient is reduced" is not given weight since it is merely reciting an intended use and intended result of the use of the positively recited structural element "an effector comprising an array of electrodes". As outlined above, Jenson specifically teaches an effector comprising an array of radiofrequency electrodes on a catheter that is fully capable of performing the intended use and intended result of the use of the effector.
Jenson is silent to means for drawing a vacuum in the lower portion of the patient’s renal pelvis to collapse the walls of the renal pelvis on the array of electrodes; and the external power supply including the vacuum source connectable to the means for drawing a vacuum to collapse the walls of the renal pelvis while delivering energy to the electrodes. Pikus teaches a system (see figure 5), comprising a member (see figure 5, #104); an effector (see figure 5, #110) comprising an array of electrodes (see figure 5, #120); a means (see figure 5, #114) for drawing a vacuum to collapse target tissue on the array of electrodes (see paragraphs [0061]-[0062]); and an external power supply including both vacuum source connectable to the means for drawing a vacuum and a source for delivering energy to the electrodes while the vacuum source is collapsing the target tissue on the array of electrodes (see paragraphs [0061]-[0062]; wherein it is clear that that the system includes an external power supply for energizing the electrodes from an energy source and a vacuum source for providing the vacuum). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the system of Jenson with a means for providing a vacuum between the electrodes and corresponding vacuum source with the external power supply like taught by Pikus in order to aid in drawing the target tissue in close proximity to the electrodes so as to more efficiently deliver energy from the electrodes to the target tissue.
Referring to claim 9: Pikus further teaches the means for drawing a vacuum to collapse the target tissue on the array of electrodes comprises a port disposed on the effector (see figure 5). Jenson, as modified by Pikus, is silent to the port specifically being multiple ports, however, it would have been obvious to one of ordinary skill in the art before the invention was made to provide the system of Jenson, as modified by Pikus, with a plurality of ports in order to provide uniform suction around the effector.
Referring to claim 10: Jenson, as modified by Pikus, further teaches the ports disposed on the effector are disposed between the electrodes (see Pikus figure 5).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenson in view of Pikus, as applied to claim 1 above, in view of Bar-Yoseph et al. (US 2011/0301662 A1; cited by applicant on IDS dated 12/28/2020) (Bar-Yoseph).
	Referring to claim 2: Jenson further teaches the member being a catheter fully capable of being advanced through the patient's urethra, the patient's bladder, and the patient's kidney or upper region of the adjacent ureter (see figures 4 and 6-7, #104; paragraph [0104]). Jenson, as modified by Pickus, is silent to the catheter specifically being a urinary catheter. Bar-Yoseph teaches a system comprising an effector comprising an array of electrodes (see figures 28A/38, #322/1103) configured to be advanced on a member into an interior of the kidney or an upper region of an adjacent ureter (see figures 28A), wherein the member is a urinary catheter configured to advance through the patient’s urethra, bladder, and upper ureter (see figure 28A; paragraphs [0141]-[0142] and [0714]-[718]) or a percutaneous access tool fully capable of advancing into the patent’s retroperitoneal space, hilum of the kidney and renal pelvis (see figure 38; paragraphs [0778]-[0783]). It would have been obvious to one of ordinary skill in the art before the invention was made to make a simple substitution of the catheter member of Jenson, as modified by Pickus, with a urinary catheter like taught by Bar-Yoseph in order to yield predictable results in providing treatment to urinary vasculature.
	Referring to claims 3 and 4: Jenson further teaches the member being a catheter fully capable of being advanced into the patient's retroperitoneal space, into a hilum of the patient's kidney, and into the patient's renal pelvis (see figures 4 and 6-7, #104; paragraph [0104]). Jenson, as modified by Pickus, is silent to the member specifically being a percutaneous access tool. Bar-Yoseph teaches a system comprising an effector comprising an array of electrodes (see figures 28A/38, #322/1103) configured to be advanced on a member into an interior of the kidney or an upper region of an adjacent ureter (see figures 28A), wherein the member is a urinary catheter configured to advance through the patient’s urethra, bladder, and upper ureter (see figure 28A; paragraphs [0141]-[0142] and [0714]-[718]) or a percutaneous access tool fully capable of advancing into the patent’s retroperitoneal space, hilum of the kidney and renal pelvis (see figure 38; paragraphs [0778]-[0783]). It would have been an obvious to one of ordinary skill in the art before the invention was made to modify the catheter member of Jenson, as modified by Pickus, with a percutaneous access tool like taught by Bar-Yoseph in order to avoid the lower urinary tract (see Bar-Yoseph paragraphs [0778]-[0783]).
Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenson in view of Pikus, as applied to claim 1 above, in view of Wu et al. (US 2010/0168731 A1; cited by applicant on IDS dated 12/28/2020) (Wu).
	Referring to claims 5-7: Jenson, as modified by Pickus, is silent to a controller, wherein the controller is configured to deliver radiofrequency energy for a time in a range from 1 to 2 minutes, and wherein the controller is configured to deliver radiofrequency to raise a temperature of a tissue bed in the wall of the renal pelvis surrounding the nerves is raised to a temperature in a range from 45°C to 60°C. Wu teaches a system (see figure 5) for inhibiting or modulating the function of renal nerves in a patient’s kidney (see abstract), the system comprising an effector (see figure 5, #24) configured to be advanced on a member (see figure 5, #16); and a controller (see figure 5; paragraphs [0107], [0250]-[0253]), wherein the controller is configured to deliver energy for a time in a range from 1 to 2 min (see paragraphs [0250]-[0253]), and wherein the controller is configured to deliver energy to raise a temperature of a tissue bed surrounding the nerves to a temperature in a range from 45°C to 60°C (see paragraph [0109]; wherein the target temperature is about 45°C). It would have been obvious to one of ordinary skill in the art before the invention was made to provide the system of Jenson, as modified by Pickus, with a controller for controlling the delivery of energy like taught by Wu in order to control delivery of energy from the effector to ensure a target treatment temperature is achieved (see Wu paragraphs [0250]-[0253]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791